 In the Matter Of SPENCER LENS COMPANYandOPTICALWORKERSORGANIZINGCOMMITTEE,C. I. O.Case No. 3-R-858SUPPLEMENTAL DECISIONANDAMENDED CERTIFICATION OF REPRESENTATIVESApril 2, 194.5On October 12, 1944, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding."On November 11, 1944, the Board issued a Certification of Representa-tives in this proceeding, certifying the Optical Workers OrganizingCommittee, C. I. 0., herein called the C. I. 0., as the exclusivebargaining representative of all production and maintenance em-ployees at the Buffalo, New York, plants, located on Eggert Roadand on Doat Street, of Spencer Lens Company, herein called theCompany, excluding office and clerical employees, militarized guards,technicians,metal polishers and plating employees in Departments7 and 14, and all supervisory employees.During collective bargaining negotiations that followed betweenthe Company and the C. I. 0., Metal Polishers, Buffers, Platers,and Helpers International Union, Local 18, AFL, herein calledLocal 18, asserted the right to represent all the Company's employeesin Departments 7 and 14, while the C. I. O. took the position that thecertification of November 11, 1944, gave it authority to representcertain helpers and maintenance employees in those departments.Faced with these conflicting claims to representation, the Company,On December 21, 1944, filed a letter with the Board requesting thatthe record herein be reopened for the purpose of adducing evidenceconcerning the exclusion of "metal polishers and plating employeesin Departments 7 and 14" from the unit described in the certification,and for clarification of the certification.On December 30, 1944, theBoard issued a notice to all parties to show cause why the Company'srequest should not be granted.None of the parties having responded1Matter of Spencer Lena Company,58 N. L.R. B. 953.61 N. L.R. B., No. 34.293 294DECISIONSOF NATIONALLABOR RELATIONS BOARDto that notice, the Board, on January 16, 1944, issued an ordergranting the Company's request.Pursuant to the Board's order, a hearing was held at Buffalo, NewYork, on February 6, 1945, before Francis N. Helgesen, Trial Ex-aminer.The Company, the C. I. 0., and Local 18 appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACrThe Company is engaged in the manufacture of precision andoptical instruments.At its Eggert Road plant are located the de-partments producing instrument parts, while at the Doat Street plantthe finished parts are assembled into complete instruments.Depart-ments 7 and 14 are located in adjoining buildings in the Eggert Roadplant and together are set apart from the remaining departmentslocated in that building.Department 7, with 37 employees, does allthe polishing and finishing of parts, and Department 14, with 12employees, does all the plating and enameling.There is an assistantforeman in charge of the operations of each department with oneforeman having overall supervision of both departments.Department 7-polishing and linishivg.Among the employees in this department are 14 wheel polishers andbuffers and 16 lathe filers and polishers.All these employees are en-gaged in actual polishing, requiring great skill, although in varyingdegree.There is 1 sand blaster, who also does actual polishing witha sand oven.A wheel setter keeps the polishing wheels in conditionand, after each operation, resets them with abrasives and glue.Fourfiling and burring employees use files, lap wheels, and metal discs,Aoremove burs and break edges, either before or after polishing, as apart of the finishing process.Finally, there is a racking screw em-ployee whose duty it is to place screws in trays for inspection pur-poses before or after polishing and then to remove them.Department 14-plating and enameling.In this department there are four platers and an apprentice plater.These are highly skilled workmen who immerse wired parts intochemical baths to enamel, chrome, nickel, or anodize them.They di-rect the electrical currents through the baths and control the time ofthe process.These platers are assisted by six plating, wiring, andracking helpers, who attach copper wires to the various parts and SPENCER LENSCOMPANY295arrange them in proper racks which hold the metal parts when placedin the chemical baths.Lastly, there is a material handler, who placesmaterials on the benches for the wiring helpers, obtains materialsfor the platers from the stockroom as needed, and keeps the platingracks properly coated and in repair.The C. I. O. contends that under the exclusion in the Board's ap-propriate unit finding, which reads in part "metal polishers and plat-ing employees in Departments 7 and 14," only three categories ofemployees were encompassed, i. e., (1) polishers and buffers, (2)filers and polishers, and (3) platers. It argues that since some ofthe employees in these departments voted in the election as directedby the Board, some of them must be included among the employeesfor whom the C. I. O. has been certified.2Local 18 urges that all em-ployees in Departments 7 and 14 be excluded because their work isintegrated and they have similar interests with respect to collectivebargaining.The Company takes a neutral position.The record clearly establishes that in each of the two departmentsin question all employees work in coordination as a functional unitcarrying out a complete and separate part of the production businessof the Company.Although different degrees of skills are requiredof the various employees, each of them is an essential part of the unitdevoted to polishing and finishing, or plating -and enameling, as thecasemay be. In view of the functional integration of the dutiesperformed by all employees in Departments 7 and 14, their similarityof interests arising fromsimilarworking conditions and supervision,and the entire record in the case, we are of the opinion that all em-ployees in Departments 7 and 14 are properly included in the phrase"metal polishers and plating employees in Departments 7 and 14,"and we shall amend our certification,nuns pro twm,so asto excludeall these employees from the appropriate unit. 3AMENDED CERTIFICATION OF REPRESENTATIVES 4By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,2The C. I. O. defeated the Scientific Instrument Workers of America, Local 20, Divisionof Metal Polishers, Buffers, Platers and Helpers International Union, by a plurality of 434votes.The outcome of the election could not have been affected by votes cast by any ofthe 49 employees in Departments 7 and 14. Local 18 did not appear on that ballot andappeared at the original hearing only to preserve its interest among the employees inDepartments 7 and 14.8Matter of Cleveland Pneumatic Aerol, Inc.,55 N. L. it. B. 1269.* This is not to be construed as a recertification but as an amendment,nuno pro tune,ofthe certificationissuedon November 11, 1944. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED, that Optical Workers Organizing Commit-tee, C. I. 0., has been designated and selected by a majority of all pro-duction and maintenance employees at the Buffalo, New York, plants,located on Eggert Road and on Doat Street, of Spencer Lens Com-pany, excluding office and clerical employees, militarized guards, tech-nicians, all employees in Departments 7 and 14, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the . status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment.